Citation Nr: 1123424	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  07-40 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.   Entitlement to service connection for chloracne.

2.  Entitlement to a disability rating in excess of 20 percent for service-connected residuals of a fracture with degenerative changes of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1963 to June 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida and a rating decision dated in August 2008 by VARO in Indianapolis, Indiana.

In April 2011, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

During the hearing, the Veteran submitted additional evidence of a letter from his private physician with a waiver of initial RO consideration.  The Board accepts the additional evidence for inclusion into the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2010). 

The issue of entitlement to a disability rating in excess of 20 percent for service-connected lumbar spine degenerative changes is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In April 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran requesting a withdrawal of the appeal for the issue of entitlement to service connection for chloracne.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran regarding the issue of entitlement to service connection for chloracne have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

During the April 2011 Board hearing, the Veteran and his representative testified of the Veteran's desire to withdraw the issue of entitlement to service connection for chloracne.  Thereafter, the Veteran submitted a written statement asserting that he was withdrawing the service connection claim for chloracne.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the noted issue and the appeal is dismissed insofar as this issue is concerned.


ORDER

The appeal is dismissed as to the issue of entitlement to service connection for chloracne.




REMAND

The Board observes that the Veteran was last provided with a VA examination in June 2009 to evaluate his service-connected residuals of a fracture with degenerative changes of the lumbar spine.  During the April 2011 Board hearing, the Veteran testified that since the July 2009 supplemental statement of the case his back disability has increased in severity.  Hearing Transcript at 6.  The U.S. Court of Appeals for Veterans Claims has held that "[w]here the veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination."  Olson v. Principi, 3 Vet. App. 480, 482 (1992).  Thus, the Board finds that the Veteran should be provided with another VA examination regarding his service-connected connected residuals of a fracture with degenerative changes of the lumbar spine.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination of the lumbar spine to determine the nature and current level of severity of his service-connected residuals of a fracture with degenerative changes of the lumbar spine.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms and clinical findings in detail.  As to all information and opinions requested below, a complete rationale must be provided.

a. The examiner should state whether there is any evidence of favorable or unfavorable ankylosis in the lumbar spine.  Range of motion testing should also be completed and the examiner should accurately report the point (in degrees) at which pain is objectively recorded.  It should also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's lumbar spine, expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  An opinion should also be provided regarding whether any pain found on examination could limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.  

b. The examiner should indicate whether the Veteran experiences incapacitating episodes (physician-prescribed bed rest) and the frequency and total duration of such episodes over the course of a year.  

c. The examiner should also identify any neurological impairment(s) associated with the Veteran's lumbar spine disability and describe any symptoms and functional limitations associated with such impairment(s).  Any radiculopathy of the lower extremities should be described in detail, with the affected nerves, or those seemingly affected, identified, and the impairment for each such nerve characterized as slight, moderate, moderately severe, severe, or complete paralysis.

2. Upon completion of the foregoing, readjudicate the Veteran's increased rating claim, based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


